DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a measuring device” and “measuring means” it is unclear if these are the same.
	Claims 2-13 and 15-22 recite “Heating device according” or “Method according” it should be -The heating device according- and -The method according.
	Claim 14 recites “a heating device according to claim 1” it should be -the heating device according to claim 1-.
	Claim 6 recites “according to claim 7”, it seems like this was meant to be dependent upon claim 5.
	Claim 9 recites “said tube” there is insufficient antecedent basis for this limitation in the claims.
The term “more highly” in claim 11 is a relative term which renders the claim indefinite. The term “more highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the fluid tank is being compared to and it is unclear how much higher the tank needs to be.
	Claim 11 recites “said pump”, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlnikel et al (US PG Pub. No. 2017/0086257) alone.
	Muehlnikel teaches a heating device (11) for fluids, said heating device comprising a fluid chamber (inside carrier 13 see paragraph 39), wherein: at least one heating element (17) is provided and is applied on an outer side of said fluid chamber (see figure 1), said heating element having at least one heating conductor (17’), said heating device comprises at least one extensive dielectric insulation layer (20), said extensive dielectric insulation layer essentially covering said heating element, said dielectric insulation layer has a temperature-dependent electrical resistance (see at least paragraph 8), at least one electrically conductive connection (21) is respectively provided on both sides of said dielectric insulation layer, at least one of said electrically conductive connections is connected to a control unit (29 and 29’, see figure 1) or a measuring device (30,see figure 1) of said heating device in order to detect a leakage current as a temperature-dependent current flow through said dielectric insulation layer (see paragraph 10), said control unit of said heating device comprises a controller (29) or microcontroller said controller or microcontroller comprising an input (see figure 1), measuring means are provided in order to measure a supply voltage of said heating device, said measuring means are connected to said input (see paragraph 10 where the controller or measuring device is provided to evaluate a leakage current and the heating element is connected to measuring means for monitoring a heating conductor current and the end of the paragraph where if one knows the current one knows the voltage as well, and this is input to the controller).
	Muehlnikel fails to explicitly disclose the input is an AD input, however the examiner notes that the measuring means usually provides an analog signal to the controller and although not explicitly mentioned here it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an analog measuring means since it is an art equivalent well known throughout the art to be used and interchanged with other voltage/current measuring means.

Regarding claim 4:
	Muehlnikel modified above teaches wherein said fluid chamber comprises a tube (see paragraph 44).

Regarding claim 5:
	Muehlnikel modified above teaches said at least one heating element is applied on a circumferential outer side of said tube (see paragraphs 39 and 44 and figure 1).

Regarding claim 6:
	Muehlnikel modified above teaches wherein a bottom of said tube is configured as a connection of said fluid chamber downward without heating (see at least figure 1 of US2014/0029928, incorporated by reference, see paragraph 3).

Regarding claim 7:
	Muehlnikel modified above teaches said fluid chamber comprises a flat bottom, said at least one heating element being applied on a lower side of said flat bottom (see figure 1 and paragraph 44).

Regarding claim 8:
	Muehlnikel modified above teaches at least two of said heating elements (see paragraph 7), each having a plurality of said heating conductors (two of 17’), are applied on said outer side of said fluid chamber, said two heating elements being separately drivable (see at least paragraph 25).

Regarding claim 9:
	Muehlnikel modified above teaches said two heating elements are separately drivable and are arranged in separate height sections of said fluid chamber, or of said tube (see at least paragraphs 16 and 25).

Regarding claim 10:
	Muehlnikel modified above teaches said heating device comprises a pump (see paragraph 11) in order to pump water into said fluid chamber, said pump being drivable by said control unit of said heating device.  The examiner notes that Muehlnikel fails to explicitly disclose the pump is used to pump water into said fluid chamber and is drivable by said control unit however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pump with the fluid chamber to pump water inside in order to refill the fluid chamber as necessary and to have the pump be drivable by the control unit, in order to allow the control unit to automatically turn on the pump when necessary rather than do it by hand.

Regarding claim 13:
	Muehlnikel modified above teaches said electrically conductive connection is an electrically conductive connection surface (see at least figure 1).

Regarding claim 14:
	Muehlnikel modified above teaches a method having the following steps: introducing said fluid into said fluid chamber (inherent), switching on one of said heating elements (inherent), detecting said leakage current as a temperature-dependent current flow through said dielectric insulation layer (see paragraph 10), measuring said supply voltage of said heating device (see paragraph 10), taking said measured supply voltage into account in an evaluation of said temperature at said fluid chamber as a function of said leakage current (see claims 10 and 56-58 where the leakage current and measured heating conductor current, or as noted above voltage, are both used to evaluate the situation and temperature within said fluid chamber).

Regarding claim 15:
	Muehlnikel modified above teaches, wherein all said heating elements of said heating device are switched on at a start of operation of said heating device (inherent).

Regarding claim 16:
	Muehlnikel modified above teaches a leakage signal is calculated in said control unit on a basis of said measured supply voltage and said detected leakage current, wherein with said leakage signal driving of said heating elements is influenced (see paragraphs 56-58).

Regarding claim 17:
	Muehlnikel modified above teaches monitoring a temperature at said dielectric insulation layer is provided by evaluating said leakage current in respect of absolute level and/or in respect of slope (see paragraph 11 where temperature is monitored based on the leakage current and paragraph 24 where an absolute limit is used to evaluate the current).

Regarding claim 21:
	Muehlnikel modified above teaches wherein said electrically conductive connection is respectively provided on both said sides of said dielectric insulation layer with identical coverage (see figure 1).

Regarding claim 22:
	Muehlnikel modified above teaches said tube is vertical with a height greater than a diameter of said tube (see at least figure 1 of US2014/0029928, incorporated by reference, see paragraph 3).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlnikel as applied to claim 1 above, and further in view of Rudolph (US Patent No. 5,825,136).
Regarding claims 2-3:
	Muehlnikel modified above teaches all of the above except said measuring means comprise a voltage divider having at least two resistors, which said voltage divider being connected to the said supply voltage in order to reduce the said supply voltage for connection to said AD input and said voltage divider is configured as a voltage divider network having three resistors, two said resistors being connected in series and one said resistor being connected in parallel with said two resistors being connected in series.
	Rudolph teaches an electric circuit with a resistance element similar to Muehlnikel including a measuring means (voltage divider see column 4, lines 40-41) comprise a voltage divider having at least two resistors (R9, R12 and R13), which said voltage divider being connected to the said supply voltage in order to reduce the said supply voltage for connection the input and said voltage divider is configured as a voltage divider network having three resistors (R9, R12 and R13), two said resistors being connected in series (R 12 and R13, see figure 1 where it seems R1 under R12 is supposed to be R13) and one said resistor (R9) being connected in parallel with said two resistors being connected in series (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the measuring means be a voltage divider since this is an art equivalent means for detecting voltage in a circuit well known to be interchangeable with other voltage measuring means throughout the art.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlnikel as applied to claim 1 above, and further in view of EP3278691A1 (hereinafter ‘691).
Regarding claims 11 and 12:
	Muelhnikel modified above teaches a pump being drivable by the said control unit of the said heating device (see claim 10 addressed above).
	Muehlnikel fails to disclose said heating device comprises a more highly positioned fluid tank, said fluid tank having a delivery line to the said fluid chamber with a valve therein, which is said valve being correspondingly drivable by the said control unit in order to introduce more of said fluid into the said fluid chamber and a steam outlet is provided above said fluid chamber, said fluid chamber being a water chamber.
	‘691 teaches a more highly positioned fluid tank (14a see figure 2 and paragraph 55 of machine translation), said fluid tank having a delivery line to the said fluid chamber with a valve therein (see paragraph 55), said valve being correspondingly drivable by said control unit in order to introduce more of said fluid into said fluid chamber (see paragraph 55 where the valve is controllable to allow more fluid into the tank) a steam outlet (21a) is provided above said fluid chamber, said fluid chamber being a water chamber (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muehlnikel with the teachings of ‘691 to include a tank, steam outlet and a valve since this is another potential use for the heating device of Muehlnikel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bresolin (US Patent No. 6,393,213)
Slegt et al (US Patent No. 6,084,216)
Albert et al (US PB Pub. No. 2014/0216077)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762